Case 7:20-cv-08566-VB Document 59

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

tO A a 0 ee we oe se --X
DAVID EISENBACH, GEORGE H.
EISENBACH, JOANNE EISENBACH,
JENNIFER YOUNG, DANA CARINI,
ROSMARIE OLSHAKOSKI, MICHAEL

! OLSHAKOSKI, JONATHAN D. CHAMPLIN,
ANNE CHAMPLIN, RAYMOND H. ;
CHAMPLIN, KENNETH LEVINE, :
CATHERINE POLERA, JULIEN DAVIES,
HOPE ROGERS, PHIL WEISS, CYNTHIA
KING, JO MANGO, and LAURALEE
HOLMBO

 

Plaintiffs,
Vv.

VILLAGE OF NELSONVILLE; VILLAGE OF
NELSONVILLE ZONING BOARD OF
APPEALS; VILLAGE OF NELSONVILLE
PLANNING BOARD; WILIAM BUJARSKI,
as Building Inspector of the Village of
Nelsonville; HOMELAND TOWERS, LLC;
NEW YORK SMSA LIMITED
PARTNERSHIP d/b/a VERIZON WIRELESS;
and NEW CINGULAR WIRELESS PCD LLC
_ d/b/a AT&T MOBILITY,
- Defendants.

a re 6 0 er x

 

Filed 03/25/21 Page 1of1

 

 

| USDC SDNY

| DOCUMENT

| ELECTRONICALLY FILED
| DOC #: .

 

 

 

ORDER

20 CV 8566 (VB)

For the reasons stated on the record at a hearing today conducted by telephone conference

and attended by counsel for all parties, plaintiffs’ motion, pursuant to Fed. R. Civ. P. 65, fora

preliminary injunction and temporary restraining order is DENIED.

The Clerk is instructed to terminate the motion. (Doc. #45).

Dated: March 25, 2021
White Plains, NY

SO ORDERED:

Vu

 

Vincent L. Briccetti
United States District Judge
